Title: To Thomas Jefferson from Benjamin H. Latrobe, 19 April 1803
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia April 19th. 1803
          
          In order to save the postage of the enclosed packet, containing the drawings & sections of the foundation Walls of the S. Wing of the Capitol,—I have taken the liberty of addressing it to you, and if there be no impropriety in my giving you the trouble I should beg leave to send further packets by the same means, as most of them will be very heavy.—
          As soon as I can move my family I shall return to Washington,—or even sooner, if my presence be required. I am with the truest respect
          Your faithful hble Servt
          
            B Henry Latrobe
          
        